278 S.W.3d 250 (2009)
CADLEROCK JOINT VENTURE, L.P., An Ohio Limited Partnership, Appellant,
v.
Chris SARACINO and Chris' Pancakes, Inc. d/b/a Chris' Pancakes & Dining, Respondents.
No. ED 91607.
Missouri Court of Appeals, Eastern District, Division Two.
March 17, 2009.
Hilary H. Sommer, Shawn T. Briner, St. Louis, MO, for appellant.
James J. Sauter, St. Louis, MO, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., GEORGE W. DRAPER III, J.

ORDER
Cadlerock Joint Venture, L.P., appeals from the judgment of the trial court entered in favor of the defendants, Chris Saracino and Chris' Pancakes, Inc. d/b/a Chris' Pancakes & Dining. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).